Deny and Opinion Filed February 18, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00105-CV

            IN RE PINE TREE CAPITAL, LLC, ET AL, Relators

          Original Proceeding from the 191st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-09-01295

                         MEMORANDUM OPINION
                Before Justices Molberg, Pedersen, III, and Garcia
                           Opinion by Justice Molberg

      Before the Court are relators’ petition for writ of mandamus, Richard D.

Gaines’ motion to be admitted pro hac vice to represent relators, and resident

practicing Texas attorney’s motion in support of the pro hac vice motion, all filed

February 10, 2022.

      The motion by Richard D. Gaines does not comply with the requirements for

participation in Texas proceedings by a non-resident attorney. See TEX. R.

GOVERNING ADMISSION TO THE BAR XIX(d). Although he has not been admitted to

the State Bar of Texas or pro hac vice to represent relators in this case, his


                                    Page 1 of 2
signature block and signature both appear on the petition for writ of mandamus

along with those of a member of the Texas Bar. See In re Hartford Life & Annuity

Ins. Co., No. 05-14-00457-CV, 2014 WL 1613018, at *1 (Tex. App.—Dallas, Apr.

22, 2014, orig. proceedings) (mem. op.) (improper inclusion on a petition signed

by a resident attorney when neither licensed nor admitted pro hac vice).

      Additionally, relators’ petition does not satisfy the requirements of the Texas

Rules of Appellate Procedure. The petition is not properly certified. See TEX. R.

APP. P. 52.3(j). Relators have also failed to provide a complete and properly

certified or sworn record. See TEX. R. APP. P. 52.3(k) and 52.7(a)(1). Relators

have failed to provide an adequate record for our review.

      Accordingly, we deny the motions for Richard D. Gaines to be admitted pro

hac vice to represent relators and we deny the petition for writ of mandamus. See

TEX. R. APP. P. 52.8(a).

                                            /Ken Molberg//
220105f.p05                                 KEN MOLBERG
                                            JUSTICE




                                     Page 2 of 2